Citation Nr: 1137942	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  06-33 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for residuals of a comminuted fracture of the left humerus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from January 1969 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was brought before the Board in September 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

Residuals of a comminuted fracture of the left humerus are manifested throughout the appeal period by subjective complaints of intermittent pain over the left humerus with intermittent complaints of tingling and numbness of the fingers of the left hand with no objective evidence of loss of range of motion or other impairment of the humerus that would warrant an increased initial evaluation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of a comminuted fracture of the left humerus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5202 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in October 2005.  The RO's June 2005 and May 2007 notice letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The May 2007 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records have been associated with the claims file.  Post-service VA treatment records and reports from the Bay Pines VAMC have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  The Veteran was afforded VA examinations in August 2005, February 2007 and October 2010.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's disability on appeal, as they involved a review of the Veteran's medical history and physical examination, and provide a description of pertinent symptomatology related to the Veteran's residuals of a comminuted fracture of the left humerus.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes the instant case was previously remanded for additional development.  Specifically, the Board instructed the RO to associated outstanding VA treatment records with the claims file and to provide the Veteran a VA examination to determine the severity of his disability on appeal.  As noted above, all outstanding VA treatment records have been associated with the claims file, and the Veteran was provided a VA examination in October 2010, which the Board has found to be adequate for rating purposes.  As such, there has been substantial compliance with the September 2010 Board remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected disability, residuals of a comminuted fracture of the left humerus, is currently evaluated as 20 percent disabling pursuant to 5299-5202 (2010).  As this disorder is not specifically listed on the Rating Schedule, the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic Code 5202, relating to impairment or malunion of the humerus.

Initially, the Board observes the Veteran has reported that he is right-handed.  As such, the Veteran's disability of the left humerus will be evaluated as a "minor" extremity.  See generally 38 C.F.R. § 4.69.

Pursuant to Diagnostic Code 5202, a 20 percent evaluation is warranted where there is malunion of the humerus of the minor extremity resulting in moderate or marked deformity, or recurrent dislocation of the humerus at the scapulohumeral joint.  A 40 percent evaluation is warranted where there is a fibrous union of the humerus on the minor extremity.  A 50 percent evaluation is warranted where there is nonunion of the humerus of the minor extremity (false flail joint).  A maximum 70 percent evaluation is warranted where there is loss of the head of the humerus of the minor extremity (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

In reviewing the evidence of record, the Board finds that an evaluation in excess of 20 percent for residuals of a comminuted fracture is not warranted in the instant case at any point during the appeal period.  See Fenderson, supra.  In this regard, the Veteran's disability is manifested throughout the appeal period by subjective complaints of intermittent pain over the left humerus with intermittent complaints of tingling and numbness of the fingers of the left hand.  However, as will be discussed below, there is no objective evidence of loss of range of motion or other impairment of the humerus that would warrant a higher initial evaluation.

The Veteran has been provided three VA examinations during the course of the instant appeal.  An August 2005 VA examination report reflects the Veteran reported discomfort on gripping and in using the left hand pocket of his slacks.  He noted that the pain would be aggravated by overworking the left upper extremity.  On physical examination, there was tenderness over the mid shaft of the left humerus, with some weakness of the left grip compared to the right.  Otherwise, tone and power were normal and equal bilaterally.  There was no muscle atrophy or wasting and, neurological testing was essentially normal, with deep tendon reflexes, biceps jerk, triceps jerk, brachaial radialis all present, equal and symmetrical.  Further, there was no sensory loss to light touch or to pinprick.  Range of motion of the hands, wrists and elbows were normal, with normal flexion of the shoulders and reduced abduction to 160 degrees bilaterally.  There was no evidence of any swelling, erythema, muscle atrophy, ankylosis, deformity or crepitus.

At a February 2007 VA examination, the Veteran again complained of recurrent pain in the left arm, with occasional tingling sensations to the fingers.  On examination, there was objective evidence of pain, with no inflammation, deformity or joint abnormality.  Range of motion of the left hand, elbow and shoulder were normal; there was no loss of motion due to pain, weakness, fatigue, lack of incoordination or endurance following repetitive use.  The VA examiner specifically stated there was no objective evidence of left shoulder, elbow, or wrist abnormality as residuals of comminuted fracture of the left humerus.  

Finally, at an October 2010 VA examination, the Veteran reported intermittent pain located in the middle of the left humerus with no clear provoking factors.  He denied weakness in the hand grip or other problems using his left hand, as well as any shoulder or elbow pain at the time of examination.  Physical examination revealed no tenderness on palpation of the left mid humerus.  Muscle bulk and tone were normal.  There was no pain upon active motion in the left arm, and no decreased range of motion.  While there was decreased range of motion of the shoulders, the examiner noted this is not related to the disability on appeal, as the symptoms are symmetrical.  There was no ankylosis of the left shoulder, elbow or wrist, nor was there loss of head, nonunion or fibrous union of the left humerus.  Finally, there was no objective evidence of abnormal sensation in the left arm or hand.  

In light of the evidence described above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for residuals of a comminuted fracture of the left humerus.  As noted above, the Veteran is currently in receipt of the maximum scheduler evaluation for malunion of the humerus of the minor extremity.  Further, there is no evidence of any other impairment of the humerus, nor is there evidence of decreased range of motion or ankylosis of the shoulder, elbow, wrist or hand, that would warrant a higher evaluation.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5213.

The Board acknowledges the Veteran's contentions that his service-connected disability warrants an evaluation in excess of 20 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected residuals of a comminuted fracture of the left humerus.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

In sum, the Board concludes that the Veteran is not entitled to an evaluation in excess of 20 percent for residuals of a comminuted fracture of the left humerus under the Rating Schedule.  Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected left upper extremity disability.  The Board has also considered the applicability of the benefit of the doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for residuals of a comminuted fracture of the left humerus, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3 , 4.7, 4.71a, Diagnostic Code 5284.

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, there is no evidence of record to indicate the Veteran has been hospitalized due to his service-connected residuals of a comminuted fracture of the left humerus, nor is there evidence this disability has markedly interfered with his employment.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected residuals of a comminuted fracture.  He is not in receipt of Social Security disability benefits, and the objective evidence of record indicates there are no effects on the Veteran's activities of daily living.  See, e.g., October 2010 VA examination report.  There is no medical evidence that the Veteran's disability has markedly interfered with employment, and the Veteran has not stated that he is unable to perform his duties due to his service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

An initial evaluation in excess of 20 percent for residuals of a comminuted fracture of the left humerus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


